UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2015 Date of reporting period:August 31, 2014 Item 1. Reports to Stockholders. Semi-Annual Report August 31, 2014 Bright Rock Mid Cap Growth Fund Institutional Class Shares (BQMGX) Investor Class Shares (BQMIX) Bright Rock Quality Large Cap Fund Institutional Class Shares (BQLCX) Investor Class Shares (BQLIX) Investment Adviser Bright Rock Capital Management LLC 288 Union Street Rockland, Massachusetts 02370 Phone:1-866-273-7223 TABLE OF CONTENTS LETTER TO SHAREHOLDERS 3 ALLOCATION OF PORTFOLIO HOLDINGS 6 EXPENSE EXAMPLES 7 INVESTMENT HIGHLIGHTS 9 SCHEDULES OF INVESTMENTS 13 STATEMENTS OF ASSETS AND LIABILITIES 19 STATEMENTS OF OPERATIONS 20 STATEMENTS OF CHANGES IN NET ASSETS 21 FINANCIAL HIGHLIGHTS 23 NOTES TO FINANCIAL STATEMENTS 27 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 36 NOTICE OF PRIVACY POLICY & PRACTICES 41 ADDITIONAL INFORMATION 42 Dear Shareholder: After a difficult winter that negatively impacted the economy, spring arrived, weather improved, and so did the markets.Both the S&P 500 Total Return Index (the “S&P 500”) and the Dow Jones Industrial Average achieved new all-time highs during the last six months.Market highs were supported by economic data in the U.S. that came in ahead of most expectations, across multiple data points. The S&P 500 closed the six month period by posting the best August performance since August 2000. U.S. Economy Second quarter gross domestic production (GDP) experienced a strong rebound from a lackluster first quarter. While the first quarter was negatively impacted by severe weather, the rebound in the second quarter caught many economists by surprise. Initial estimates came in at 4% growth and were recently revised upward to 4.2%. The revision higher was due, in part, to faster business investment growth and a smaller negative impact from net trade. A lesser known measure, the alternative gross domestic income (GDI), suggests that the economy was even stronger.Second quarter growth came in at 4.7%. In addition, real personal disposable income was recently revised higher, from 3.8% to 4.2%, suggesting consumption growth could continue to grow for at least the remaining part of the year. U.S. Stocks After posting negative profits in the first quarter (falling by 9.4%, annualized), corporate earnings, as measured by the S&P 500, rebounded. For the most recent quarter ended June 30, 2014, corporate profits rose 8.0%.The consumer discretionary sector led the S&P 500 on earnings growth during the quarter, averaging 15.3% growth for the sector. Top line revenue growth also impressed. In the U.S., revenue growth for the S&P 500 averaged 5% during the quarter, with 66% of companies beating analyst expectations. Health care was the standout sector on revenue growth, with 12.3% average growth for the quarter. Quality Large Cap Fund (the “Large Cap Fund”): The Institutional share class of the Large Cap Fund returned 9.57% for the six month period ended August 31, 2014 which compared favorably to the S&P 500 which returned 8.84% over the same period.The Large Cap Fund’s equal sector approach benefited from the strong performance in both utilities and materials, which are two of the smaller sectors.Technology, where the Large Cap Fund has a relative underweight compared to the S&P 500, has been one of the best performing sectors, creating a headwind for Large Cap Fund’s performance.Stock selection has added relative performance.In the most recent quarter ended August 31, 2014 LyondellBasell (+17.98%), Gilead (+ 29.84%) and Citrix (+12.27%) enhanced returns for the Large Cap Fund.McDonalds, suffering from negative trends in same store sales, was one of the weakest performers (-6.16%) along with Schlumberger (-6.71%), an international energy services conglomerate. Mid Cap Growth Fund (the “Growth Fund”): The Institutional share class of the Growth Fund returned 2.06% for the six month period ended August 31, 2014 compared to the Russell Mid Cap Growth Total Return Index, which 3 returned 4.73% over the same period.The Fund’s energy exposure (-2.12% as a group) hurt performance.Oceaneering International, an energy service company specializing in remote operated vehicles (ROVs), was the worst performing energy holding, returning (-10.33%) in the final three months ended August 31, 2014.Consumer discretionary was a bright spot for the Fund.In the most recent quarter ended August 31, 2014, Petsmart (+20.02%) and Tractor Supply (+11.11%) helped overall fund performance.Monster Beverage, the energy drink company, had a monster month in August.News that Coca-Cola bought a 17% stake in the company energized shares, which returned 38.32% in August. Looking Forward After the stronger than expected second quarter, economists began lifting their GDP estimates for 2014 and beyond.While the S&P 500 has experienced multiple “new highs”, economic data, revenue, and earnings growth suggest that the market is not substantially overvalued on a forward earnings basis. We are starting to see some early signs of pressure in labor markets and capacity utilization.Both components represent large fixed costs that could pressure margins and ultimately earnings growth. While we believe a rise in short term interest rates would not have a material negative impact on corporate balance sheets, the timing and magnitude of the Fed’s monetary policy is uncertain.Investor reaction as policy becomes clearer could create more volatility in the stock and bond markets. Sincerely, Doug Butler, CFA, CFP® Jason Lilly, CFA, CFP® David B. Smith, CFA Portfolio Manager Portfolio Manager Portfolio Manager Opinions expressed are those of Bright Rock Capital Management, LLC and are subject to change, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk. Principal loss is possible. Investments in mid cap companies can involve additional risks such as limited liquidity and greater volatility. Investments in foreign securities can exhibit greater volatility. Additional risks include political, economic, and currency risks as well as differences in accounting methods. These risks can be greater for investments in emerging markets. Each Fund will bear its share of the fees and expenses of investments in underlying funds or ETFs. Shareholders will pay higher expenses than would be the case if making direct investments in underlying funds or ETFs. Because each Fund can invest in ETFs, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares. The Funds may use options and futures contracts which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of the securities prices, interest rates and currency exchange rates. This investment may not be suitable for all investors. The Funds may engage in short sales, which couldresult in such a Fund’s investment performance suffering if it is required to close out a short position earlier than it had intended. 4 The Russell Midcap Growth Total Return Index measures the performance of the mid-cap growth segment of the U.S. equity universe.It includes those Russell Midcap Index companies with higher price-to-book ratios and higher forecasted growth values.The Russell Midcap Growth Index is constructed to provide a comprehensive and unbiased barometer of the mid-cap growth market and is completely reconstituted annually to ensure larger stocks do not distort the performance and characteristics of the true mid-cap growth market.The S&P 500 Total Return Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.The Dow Jones Industrial Average is an unmanaged index of common stocks comprised of major industrial companies and assumes reinvestment of dividends. It is not possible to invest directly in an index. Earnings Growth is a measure of growth in a company’s net income over a specific period, often one year. Earnings growth for a Fund holding does not guarantee a corresponding increase in the market value of the holding or the Fund. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of Fund holdings please refer to the Schedule of Investments included in this report. Past performance does not guarantee future results. Must be preceded or accompanied by a prospectus. The Bright Rock Funds are distributed by Quasar Distributors, LLC. 5 Bright Rock Funds Allocation of Portfolio Holdings as of August 31, 2014 (Unaudited) Bright Rock Mid Cap Growth Fund (% of Investments) Bright Rock Quality Large Cap Fund (% of Investments) 6 Bright Rock Funds Expense Examples (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees, distribution and service (12b-1) fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (March 1, 2014 - August 31, 2014). Actual Expenses The first line of each of the following tables provides information about actual account values and actual expenses. Although the Funds charge no load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Funds invest in shares of ETFs or other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, management fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of each of the tables provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will 7 Bright Rock Funds Expense Examples (Unaudited) (Continued) not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Mid Cap Growth Fund – Institutional Class Expenses Paid Beginning Ending During Period Account Value Account Value March 1, 2014 – March 1, 2014 August 31, 2014 August 31, 2014* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Institutional Class’ annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Mid Cap Growth Fund – Investor Class Expenses Paid Beginning Ending During Period Account Value Account Value March 1, 2014 – March 1, 2014 August 31, 2014 August 31, 2014* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Investor Class’ annualized expense ratio of 1.50%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Quality Large Cap Fund – Institutional Class Expenses Paid Beginning Ending During Period Account Value Account Value March 1, 2014 – March 1, 2014 August 31, 2014 August 31, 2014* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Institutional Class’ annualized expense ratio of 0.90%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Quality Large Cap Fund – Investor Class Expenses Paid Beginning Ending During Period Account Value Account Value March 1, 2014 – March 1, 2014 August 31, 2014 August 31, 2014* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Investor Class’ annualized expense ratio of 1.15%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. 8 Bright Rock Mid Cap Growth Fund Investment Highlights (Unaudited) Average Annual Returns – For Periods Ended August 31, 2014 Since Since One Three Inception Inception Year Years (5/26/10) (1/17/12) Bright Rock Mid Cap Growth Fund Institutional Class 16.01% 10.57% 11.25% N/A Investor Class 16.93% N/A N/A 12.62% Russell Midcap Growth Total Return Index 23.67% 19.65% 19.11% 20.99% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-273-7223. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graphs illustrate performance of a hypothetical investment made in the Fund and a broad-based securities index on May 26, 2010 and January 17, 2012, the inception dates of the Institutional and Investor classes, respectively. The graphs do not reflect any future performance. The Russell Midcap Growth Total Return Index measures the performance of the mid-cap growth segment of U.S. equity universe. One cannot invest directly in an index. 9 Bright Rock Mid Cap Growth Fund Investment Highlights (Unaudited) (Continued) Bright Rock Mid Cap Growth Fund – Institutional Class Growth of $100,000 Investment Bright Rock Mid Cap Growth Fund – Investor Class Growth of $25,000 Investment * Inception Date 10 Bright Rock Quality Large Cap Fund Investment Highlights (Unaudited) Average Annual Returns – For Periods Ended August 31, 2014 Since Since One Three Inception Inception Year Years (5/26/10) (1/17/12) Bright Rock Quality Large Cap Fund Institutional Class 22.44% 20.61% 16.59% N/A Investor Class 22.28% N/A N/A 20.42% S&P 500 Total Return Index 25.25% 20.61% 18.38% 20.74% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-273-7223. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graphs illustrate performance of a hypothetical investment made in the Fund and a broad-based securities index on May 26, 2010 and January 17, 2012, the inception dates of the Institutional and Investor classes, respectively. The graphs do not reflect any future performance. The S&P 500 Total Return Index is a broad-based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. One cannot invest directly in an index. 11 Bright Rock Quality Large Cap Fund Investment Highlights (Unaudited) (Continued) Bright Rock Quality Large Cap Fund – Institutional Class Growth of $100,000 Investment Bright Rock Quality Large Cap Fund – Investor Class Growth of $25,000 Investment * Inception Date 12 Bright Rock Mid Cap Growth Fund Schedule of Investments August 31, 2014 (Unaudited) Shares Value COMMON STOCKS – 95.73% Auto Components – 2.31% Gentex Corp. $ Beverages – 2.30% Monster Beverage Corp. (a) Capital Markets – 5.29% Eaton Vance Corp. SEI Investments Co. Waddell & Reed Financial, Inc. Chemicals – 6.03% Airgas, Inc. Albemarle Corp. Sherwin-Williams Co. Commercial Services & Supplies – 6.36% Copart, Inc. (a) Rollins, Inc. Stericycle, Inc. (a) Distributors – 2.30% LKQ Corp. (a) Electronic Equipment, Instruments & Components – 3.92% IPG Photonics Corp. (a) Trimble Navigation Ltd. (a) Energy Equipment & Services – 7.08% Cameron International Corp. (a) Dril-Quip, Inc. (a) Oceaneering International, Inc. Food & Staples Retailing – 2.74% Whole Foods Market, Inc. The accompanying notes are an integral part of these financial statements. 13 Bright Rock Mid Cap Growth Fund Schedule of Investments (Continued) August 31, 2014 (Unaudited) Shares Value Food Products – 4.98% Flowers Foods, Inc. $ WhiteWave Foods Co. (a) Health Care Equipment & Supplies – 8.73% Edwards Lifesciences Corp. (a) IDEXX Laboratories, Inc. (a) ResMed, Inc. Health Care Providers & Services – 1.94% MEDNAX, Inc. (a) Household Products – 2.31% Church & Dwight Co., Inc. IT Services – 3.86% Jack Henry & Associates, Inc. Life Sciences Tools & Services – 2.26% Mettler-Toledo International, Inc. (a) Machinery – 5.49% Valmont Industries, Inc. Wabtec Corp. Multiline Retail – 0.97% Dollar Tree, Inc. (a) Oil, Gas & Consumable Fuels – 4.95% Continental Resources, Inc. (a) EQT Corp. Road & Rail – 1.59% JB Hunt Transport Services, Inc. Semiconductors & Semiconductor Equipment – 5.79% Analog Devices, Inc. Linear Technology Corp. The accompanying notes are an integral part of these financial statements. 14 Bright Rock Mid Cap Growth Fund Schedule of Investments (Continued) August 31, 2014 (Unaudited) Shares Value Semiconductors & Semiconductor Equipment – 5.79% (Continued) Microchip Technology, Inc. $ Software – 7.16% FactSet Research Systems, Inc. Red Hat, Inc. (a) Specialty Retail – 5.23% PetSmart, Inc. Tractor Supply Co. Trading Companies & Distributors – 2.14% Fastenal Co. TOTAL COMMON STOCKS (Cost $35,072,857) $ SHORT-TERM INVESTMENTS – 4.41% Money Market Funds – 4.41% Fidelity Institutional Money Market Portfolio, 0.044% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $1,949,277) Total Investments (Cost $37,022,134) – 100.14% Liabilities in Excess of Other Assets – (0.14%) ) TOTAL NET ASSETS – 100.00% $ (a) Non-income producing security. (b) Variable rate security; the rate shown represents the rate as of August 31, 2014. The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poors Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 15 Bright Rock Quality Large Cap Fund Schedule of Investments August 31, 2014 (Unaudited) Shares Value COMMON STOCKS – 98.44% Aerospace & Defense – 2.69% United Technologies Corp. $ Air Freight & Logistics – 2.47% CH Robinson Worldwide, Inc. Banks – 3.26% Wells Fargo & Co. Beverages – 2.68% PepsiCo, Inc. Biotechnology – 3.76% Gilead Sciences, Inc. (a) Capital Markets – 3.48% Franklin Resources, Inc. T. Price Rowe Group, Inc. Chemicals – 9.81% Albemarle Corp. LyondellBasell Industries NV (c) Monsanto Co. Praxair, Inc. Diversified Telecommunication Services – 7.01% AT&T, Inc. Verizon Communications, Inc. Electric Utilities – 5.03% Southern Co. Westar Energy, Inc. Energy Equipment & Services – 5.89% National Oilwell Varco, Inc. Schlumberger Ltd. (c) The accompanying notes are an integral part of these financial statements. 16 Bright Rock Quality Large Cap Fund Schedule of Investments (Continued) August 31, 2014 (Unaudited) Shares Value Food & Staples Retailing – 6.25% CVS Caremark Corp. $ Wal-Mart Stores, Inc. Food Products – 0.98% General Mills, Inc. Health Care Providers & Services – 2.31% McKesson Corp. Hotels, Restaurants & Leisure – 4.87% McDonald’s Corp. Starbucks Corp. Industrial Conglomerates – 4.62% General Electric Co. Insurance – 3.15% Aflac, Inc. IT Services – 4.10% International Business Machines Corp. Media – 2.95% Comcast Corp. Multiline Retail – 1.42% Target Corp. Multi-Utilities – 2.95% Wisconsin Energy Corp. Oil, Gas & Consumable Fuels – 3.97% Exxon Mobil Corp. Occidental Petroleum Corp. Pharmaceuticals – 3.19% Johnson & Johnson The accompanying notes are an integral part of these financial statements. 17 Bright Rock Quality Large Cap Fund Schedule of Investments (Continued) August 31, 2014 (Unaudited) Shares Value Software – 3.56% Citrix Systems, Inc. (a) $ Microsoft Corp. Specialty Retail – 3.76% Home Depot, Inc. Technology Hardware, Storage & Peripherals – 2.33% EMC Corp. Water Utilities – 1.95% Aqua America, Inc. TOTAL COMMON STOCKS (Cost $128,944,533) EXCHANGE-TRADED FUNDS – 0.79% Health Care Select Sector SPDR Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $1,234,869) SHORT-TERM INVESTMENTS – 0.51% Money Market Funds – 0.51% Fidelity Institutional Money Market Portfolio, 0.044% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $866,353) Total Investments (Cost $131,045,755) – 99.74% Other Assets in Excess of Liabilities – 0.26% TOTAL NET ASSETS – 100.00% $ (a) Non-income producing security. (b) Variable rate security; the rate shown represents the rate as of August 31, 2014. (c) Foreign issued security. The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poors Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 18 Bright Rock Funds Statements of Assets and Liabilities August 31, 2014 (Unaudited) Mid Cap Quality Large Growth Fund Cap Fund ASSETS Investments, at value: (Cost $37,022,134 and $131,045,755) $ $ Receivable for Fund shares sold Dividends and interest receivable Other assets TOTAL ASSETS LIABILITIES Payable for Fund shares redeemed Payable to custodian 2 — Payable to affiliates Payable to Adviser Payable to distributor 6 44 Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net investment income (loss) ) Accumulated net realized gain Net unrealized appreciation on investments NET ASSETS $ $ INSTITUTIONAL CLASS SHARES Net assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ $ INVESTOR CLASS SHARES Net assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ $ The accompanying notes are an integral part of these financial statements. 19 Bright Rock Funds Statements of Operations For the Six Months Ended August 31, 2014 (Unaudited) Mid Cap Quality Large Growth Fund Cap Fund INVESTMENT INCOME Dividend income $ $ Interest income TOTAL INVESTMENT INCOME EXPENSES Management fees Administration fees Fund accounting fees Transfer agent fees and expenses Federal and state registration fees Audit and tax fees Legal fees Chief Compliance Officer fees Custody fees Reports to shareholders Trustees’ fees Distribution (12b-1) fees – Investor Class 6 Other expenses TOTAL EXPENSES Less waivers and reimbursement by Advisor (Note 4) ) — NET EXPENSES NET INVESTMENT INCOME (LOSS) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments ) NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ The accompanying notes are an integral part of these financial statements. 20 Bright Rock Mid Cap Growth Fund Statements of Changes in Net Assets Six Months Ended August 31, 2014 Year Ended (Unaudited) February 28, 2014 FROM OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments ) Net increase in net assets from operations FROM DISTRIBUTIONS Net realized gain – Institutional Class — ) Net realized gain – Investor Class — (1 ) Net decrease in net assets resulting from distributions paid — ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold – Institutional Class Proceeds from shares sold – Investor Class — Payments for shares redeemed – Institutional Class ) ) Net asset value of shares issued in reinvestment of distributions to shareholders – Institutional Class — Net asset value of shares issued in reinvestment of distributions to shareholders – Investor Class — 1 Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of Period End of Period $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $ ) The accompanying notes are an integral part of these financial statements. 21 Bright Rock Quality Large Cap Fund Statements of Changes in Net Assets Six Months Ended August 31, 2014 Year Ended (Unaudited) February 28, 2014 FROM OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets from operations FROM DISTRIBUTIONS Net investment income – Institutional Class ) ) Net investment income – Investor Class ) ) Net realized gain – Institutional Class — ) Net realized gain – Investor Class — ) Net decrease in net assets resulting from distributions paid ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold – Institutional Class Proceeds from shares sold – Investor Class Payments for shares redeemed – Institutional Class ) ) Payments for shares redeemed – Investor Class ) — Net asset value of shares issued in reinvestment of distributions to shareholders – Institutional Class Net asset value of shares issued in reinvestment of distributions to shareholders – Investor Class 27 5 Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of Period End of Period $ $ ACCUMULATED NET INVESTMENT INCOME $ $ The accompanying notes are an integral part of these financial statements. 22 Bright Rock Mid Cap Growth Fund – Institutional Class Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period For the Six Months Period Ended Year Ended Ended August 31, Year Ended February February February 28, (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment loss(2) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions paid: From net realized gain on investments — ) Total distributions paid — ) Net Asset Value, End of Period $ Total Return(3) % % % )% % Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets before waiver and reimbursements(4) % Ratio of expenses to average net assets after waiver and reimbursements(4) % Ratio of net investment loss to average net assets before waiver and reimbursements(4) )% )% )% )% )% Ratio of net investment loss to average net assets after waiver and reimbursements(4) )% )% )% )% )% Portfolio turnover rate(3) % The Fund commenced operations on May 26, 2010. Per share net investment loss was calculated using average shares outstanding. Not annualized for periods less than one year. Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. 23 Bright Rock Mid Cap Growth Fund – Investor Class Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period For the Six Months Period Ended Ended August 31, Year Ended February February 28, (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment income (loss)(2) ) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net realized gain on investments — ) ) — Total distributions paid — ) ) — Net Asset Value, End of Period $ Total Return(4) % Supplemental Data and Ratios: Net assets, end of period (000’s) $
